Title: From Thomas Jefferson to Jacob Crowninshield, 2 February 1806
From: Jefferson, Thomas
To: Crowninshield, Jacob


                        
                            Feb. 2, 06
                        
                        Mr. Jefferson with his salutations to Mr. Crowninshield returns him thanks for the fish he has been so kind
                            as to send him. He will take the liberty of repeating his request that if any of the very best quality should fall in his
                            way after his return that he would be so good as to send him a Kental to the address of Mesrs. Gibson and Jefferson,
                            Richmond.
                        
                            [Note from Jacob Crowninshield on reverse side:]
                        
                        NB I must send him some good dried fish when I return to Salem also to Mr. Bryan of Georgia.
                        
                            J. C.
                        
                    